Case 3:20-cv-02465-DMS-JLB Document 46 Filed 05/28/21 PageID.332 Page 1 of 2




     MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                 SOUTHERN DISTRICT OF CALIFORNIA


Case Name:     In Re Timothy Joseph             Case No.:   20-cv-02465-DMS-JLB
               Grant

      On May 27, 2021, the Court held a telephonic Status Conference regarding
the parties’ discovery disputes. (ECF No. 45.) As discussed during the conference,
IT IS HEREBY ORDERED:

1.    No later than June 7, 2021:

         a. The parties shall leave a joint voicemail message with Judge
            Burkhardt’s Chambers informing the Court that they have agreed on a
            discovery referee who will resolve their dispute regarding
            Plaintiff/Counter Defendant Pellon Lay’s (“Plaintiff”) mental health
            records; or

         b. Plaintiff shall file a motion for protective order regarding his mental
            health records. If Plaintiff files a motion, Defendant/Counter Plaintiff
            Timothy Grant (“Defendant”) shall file an opposition on or before
            June 14, 2021. Plaintiff may file a reply on or before June 18, 2021.
            All briefs shall be no more than 10 pages, exclusive of exhibits.
            Pursuant to CivLR 7.1(d)(1), this matter will be resolved without oral
            argument unless otherwise ordered by the Court.

2.    No later than June 7, 2021, Plaintiff shall serve Defendant with additional
      responsive documents in his possession, custody, and/or control supporting
      Plaintiff’s claim for loss of economic opportunity, supplement his response to
      Defendant’s requests for production, and (if necessary) amend his response to
      Plaintiff’s requests for admission.

3.    No later than June 7, 2021, Plaintiff shall serve Defendant with any additional
      responsive documents in his possession, custody, and/or control supporting
      Plaintiff’s summary of economic damages, and the parties shall meet and
      confer by telephone or video to specifically address the supporting
      documentation produced for each line item in Plaintiff’s summary.
Case 3:20-cv-02465-DMS-JLB Document 46 Filed 05/28/21 PageID.333 Page 2 of 2




4.    No later than May 28, 2021, the parties shall file their joint motion for
      protective order.

Date: May 28, 2021                                                 Initials: lc2
                                        Chambers of the Hon. Jill L. Burkhardt
